[Cite as In re M.W., 2021-Ohio-1875.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
IN RE: M.W.,                                  :       Hon. W. Scott Gwin, P.J.
MINOR CHILD                                   :       Hon. William B. Hoffman, J.
                                              :       Hon. John W. Wise, J.
                                              :
                                              :
                                              :       Case No. 2021 CA 00019
                                              :
                                              :
                                              :       OPINION




CHARACTER OF PROCEEDING:                          Civil appeal from the Stark County Court of
                                                  Common Pleas, Family Court Division,
                                                  Case No. 2018JCV00603


JUDGMENT:                                         Affirmed



DATE OF JUDGMENT ENTRY:                           June 2, 2021


APPEARANCES:

For - Appellant                                   For - Stark County JFS

AARON KOVALCHIK                                   BRANDON J. WALTENBAUGH
116 Cleveland Avenue N.W.                         402 Second Street S.E.
Suite 808                                         Canton, OH 44702
Canton, OH 44702
[Cite as In re M.W., 2021-Ohio-1875.]


Gwin, P.J.

        {¶1}      Appellant-mother [“Mother”] appeals the January 25, 2021 Judgment Entry

of the Stark County Court of Common Pleas, Family Court Division, which terminated her

parental rights with respect to her minor child, M.W.1 (b. June 4, 2018) and granted

permanent custody of the child to appellee, Stark County Department of Jobs and Family

Services [“SCDJFS”].

                                        Facts and Procedural History

        {¶2}      Appellant is the biological mother of the child. On June 7, 2018, SCDJFS

filed a complaint alleging the dependency and/or neglect of M.W. (DOB 6/4/2018). The

complaint requested temporary custody of the child to SCDJFS. On June 7, 2018, the

trial court held an emergency shelter care hearing and found that probable cause existed

for the involvement of SCDJFS, continued residence of the child in the home would be

contrary to his best interest and welfare, and SCDJFS had made reasonable efforts to

prevent the need for placement and/or to make it possible for the child to return home or

remain in the home.

        {¶3}      On June 15, 2018, SCDJFS filed an amended complaint correctly

reflecting M.W.'s legal name with substantially similar language as the first complaint.

        {¶4}      On August 30, 2018, the trial court found the child to be dependent and

placed the child into the temporary custody of SCDJFS. The child continuously remained

in the temporary custody of SCDJFS from that day forward. The trial court also approved

and adopted the initial case plan, found that SCDJFS had made reasonable efforts




        1   See, Juv.R. 5; OH ST Supp. R. 44(H) and 45(D) concerning the use of the names of juveniles.
Stark County, Case No. 2021 CA 00019                                                        3


to finalize the permanency planning in effect, and compelling reasons existed to preclude

a filing of permanent custody.

       {¶5}     On December 5, 2018, the trial court reviewed the case. The trial court

approved and adopted the case plan, found that SCDJFS had made reasonable efforts

to finalize the permanency planning in effect, compelling reasons existed to preclude a filing

of permanent custody, and ordered status quo.

       {¶6}     On May 3, 2019, the trial court again reviewed the case. The trial court

approved and adopted the case plan, found that SCDJFS had made reasonable efforts

to finalize the permanency planning in effect, compelling reasons existed to preclude a filing

of permanent custody, and ordered status quo.

       {¶7}     On June 6, 2019, the trial court extended the temporary custody of M.W.

to SCDJFS for six months. The trial court also found SCDJFS had made reasonable efforts

to finalize the permanency planning in effect and ordered the status quo.

       {¶8}     On November 1, 2019, the trial court again reviewed the case. The trial

court approved and adopted the case plan, found that SCDJFS had made reasonable

efforts to finalize the permanency planning in effect, and ordered the status quo. The trial

court found that no compelling reasons existed to preclude a filing of permanent custody.

       {¶9}     On November 6, 2019, SCDJFS filed a motion seeking permanent custody

of the child.

       {¶10} On January 23, 2020, the trial court heard evidence on the motion

requesting permanent custody. Due to time constraints, the hearing was continued to

April 2, 2020. On April 7, 2020, due to the COVID-19 pandemic, the trial court continued

evidence on the motion requesting permanent custody to July 9, 2020. On June 27, 2020,
Stark County, Case No. 2021 CA 00019                                                     4


due to the COVID-19 pandemic, the trial court again continued the evidentiary hearing

to September 3, 2020.

                                   Permanent Custody trial.

                                          Reasonable efforts.

      {¶11} Amy Craig [“Craig”] was the ongoing SCDJFS caseworker. She testified

on January 23, 2020 that both Mother and Father were ordered to complete case

plan services.

      {¶12} Craig testified that the initial concerns in this case regarded Mother's

ongoing mental health issues. According to Craig, Mother has a history of suicidal

ideation, had previously been admitted to Heartland, and has not wanted to take mental

health medication. Pursuant to her case plan, Mother was ordered to complete a

parenting assessment and follow any recommendations. Mother did complete the

assessment. The assessment recommended that Mother partake in comprehensive

mental health treatment, complete the Goodwill parenting program, gain suitable housing,

and participate in case management for the child.

      {¶13} Mother had already been involved with counseling at Coleman Behavior

Health ["Coleman"]. Mother continued to engage in mental health services at Coleman

until October of 2019. Craig testified that Mother had not attended mental health treatment

since October of 2019.

      {¶14} Mother engaged in the Goodwill parenting program twice, but failed to

successfully complete the program.

      {¶15} Craig testified that Mother shoplifted at Walmart; however, no criminal

charges were filed. Craig testified that Mother said that she shoplifted because she
Stark County, Case No. 2021 CA 00019                                                           5


believed the store was "poisoning people" with "GMOs".                  Shortly after the alleged

shoplifting incident, Mother stopped engaging in counseling. Craig testified that she

believed Mother's mental health concerns would interfere with her ability to parent M.W.

For example, Mother allegedly stated that if shoplifting was wrong, God would have

prevented her from doing it.

       {¶16} Mother has consistently visited with M.W. during the duration of the case.

Craig testified that Mother could become argumentative, but she observed good

interaction between Mother and her child. Mother has stable housing. Her home was

clean and tidy with very few safety concerns. The home contained food and toys. Mother

receives a regular income through the SSI program2.

       {¶17} Dr. Aimee Thomas testified for SCDJFS on January 23, 2020. The parties

stipulated to Dr. Thomas being an expert witness in the field of psychology. Dr. Thomas

testified that she conducted a parenting evaluation on Mother. A copy of the evaluation

was admitted into evidence as "DJFS Exhibit 1". Dr. Thomas testified that she had

significant concerns for Mother’s mental health, including her preoccupation with demons.

Dr. Thomas testified that she diagnosed Mother with schizophrenia paranoid type, rule-

out for psycho effective disorder, and bipolar disorder with psychosis. Dr. Thomas testified

that her diagnosis was based on Mother’s statements, including believing that medication

would poison her, and that mental health treatment was unnecessary. Dr. Thomas

testified that Mother's mental health would negatively impact her ability to parent a child.

Dr. Thomas testified that she recommended Mother participate in comprehensive mental

health treatment, case management services, psychiatric services, and Goodwill



       2   Supplemental Security Income (SSI) is a Federal income supplement program.
Stark County, Case No. 2021 CA 00019                                                     6


Parenting classes. Dr. Thomas opined that Mother’s prognosis was "not favorable". Dr.

Thomas stressed that natural remedies and supplements as well as “talk therapy” is not

enough to adequately address Mother’s mental health concerns.

      {¶18} Dr. Thomas further testified that Mother had voluntarily presented herself

for hospitalization at Heartland Behavioral Health because she had thoughts of hitting her

mother with a mallet.

      {¶19} April Bergert [“Bergert”] testified next for SCDJFS. Bergert testified that she

was Mother’s parenting instructor for the Goodwill Parenting program. Bergert testified

that Mother participated in Goodwill Parenting classes on two occasions. Bergert testified

that she wrote a report for each occasion, and those reports were later admitted into

evidence as "DJFS Exhibit 3" and "DJFS Exhibit 4".

      {¶20} Mother was first involved with Goodwill from February 18, 2019 through

April 26, 2019. During Mother's first involvement with Goodwill, she scored a 56% on her

pre-test and 85% on her post-test assessment. Eighty-five percent is a passing score.

Bergert testified that Mother struggled with offering insight on her behaviors prior to

M.W.'s removal, her current behaviors, and how such behaviors affect her child. Bergert

also expressed concerns about Mother's interactions with her child, including speaking to

him in a monotone voice. She did observe improvement in Mother's interactions with her

child during the last four weeks of her first involvement with Goodwill. However, Mother

failed to successfully complete the program because Goodwill did not see enough

progress in all aspects of her programming including coping skills and positive lifestyle

changes. Mother submitted all twelve of the goals she was told to complete, however,

Goodwill only accepted four of those goals.
Stark County, Case No. 2021 CA 00019                                                     7


       {¶21} Mother's second involvement with Goodwill began August 12, 2019 and

ended October 18, 2019. Bergert testified that Mother demonstrated improvement during

her second session, including in her interactions with her child. Despite said

improvements, Bergert remained concerned about Mother's mental health and lack of

insight about how her mental health conditions could affect her child. Bergert also

remained concerned with Mother's flat affect when communicating with M.W. During her

second involvement, Mother scored a 96% on her pre-test and 84% on her post-test

assessments. She again submitted all twelve of her goals, yet only seven were accepted.

Mother was again terminated unsuccessfully.

       {¶22} Upon cross-examination, Bergert admitted that Mother's interactions with

her child improved during her second involvement and that despite her "flat affect," Mother

still communicated with her child. Bergert stated that in response to Mother's flat affect,

the child would have a flat affect as well. Although Bergert stated several times that a

parent's flat affect can have a negative impact on a child, she could provide no authority

to support this assertion.

       {¶23} When the permanent custody trial resumed on September 3, 2020, the state

called Mother to testify during the reasonable efforts portion of the trial. Mother

admitted that she had not gone to her original counselor for over a year. Mother

testified that she had a new counselor, but would not state the name of the counselor.

Mother later indicated that she had only been seeing the new counselor for three

weeks. Mother testified that she did not believe that she had mental health issues.

                                         Best Interests

       {¶24} SCDJFS presented testimony regarding the best interest of the child.
Stark County, Case No. 2021 CA 00019                                                       8


Caseworker Craig again testified. Craig testified that the child had no medical or

developmental issues. Craig testified that the child had been placed in the same foster

home for almost 24 months. Craig testified that the child is very adapted to his foster

family. Craig testified that the foster family is interested in adopting the child. Craig

testified that there were no known appropriate relatives to care for the child.

         {¶25} Craig described Mother’s visits with her child as "fair". Craig testified that

Mother spent a lot of time during visits talking about conspiracy theories instead of

interacting with her child. Craig testified that Mother struggled with basic supervision

of the child during visits. Craig testified that the child would benefit from permanency

and adoption. Craig testified that permanent custody was in the best interest of the

child.

         {¶26} Mother again testified during the best interest phase of the trial. Mother

testified that she believed there was a bond between herself and her child. Mother has

lived in the same apartment in Canton for the last two years. Mother’s apartment has

two bedrooms and she keeps it clean. The apartment complex has security cameras.

Mother receives SSI and pays her bills on time. She is bonded with her child and

wishes to raise the child.

         {¶27} The GAL for the child submitted a report that recommended that permanent

custody be granted to the SCDJFS.

         {¶28} On January 25, 2021, the trial court issued its findings of fact granting

permanent custody of the child to SCDJFS and terminating the parental rights of Mother.

Specifically, the trial court found that, despite reasonable efforts by SCDJFS, the child

could not and should not be placed with Mother within a reasonable amount of time, the
Stark County, Case No. 2021 CA 00019                                                      9


father of the child had abandoned the child, and the grant of permanent custody was in

the child's best interest.

                                      Assignments of Error

       {¶29} Mother raises two Assignments of Error,

       {¶30} “I. THE JUDGMENT OF THE TRIAL COURT THAT THE MINOR CHILD

CANNOT AND SHOULD NOT BE PLACED WITH APPELLANT AT THIS TIME OR

WITHIN A REASONABLE PERIOD OF TIME WAS AGAINST THE MANIFEST WEIGHT

AND SUFFICIENCY OF THE EVIDENCE.

       {¶31} “II. THE JUDGMENT OF THE TRIAL COURT THAT THE BEST

INTERESTS OF THE MINOR CHILD WOULD BE SERVED BY THE GRANTING OF

PERMANENT         CUSTODY      WAS     AGAINST      THE     MANIFEST      WEIGHT      AND

SUFFICIENCY OF THE EVIDENCE.”

                                        Law and analysis

                                Standard of Appellate Review

       {¶32} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169(1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551(1972). A parent's interest in the care, custody

and management of his or her child is “fundamental.” Id.; Santosky v. Kramer, 455 U.S.

745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599(1982). The permanent termination of a parent's

rights has been described as, “* * * the family law equivalent to the death penalty in a

criminal case.” In re Smith, 77 Ohio App.3d 1, 16, 601 N.E.2d 45(6th Dist. 1991).

Therefore, parents “must be afforded every procedural and substantive protection the law
Stark County, Case No. 2021 CA 00019                                                        10


allows.” Id. An award of permanent custody must be based upon clear and convincing

evidence. R.C. 2151.414(B)(1).

       {¶33} The Ohio Supreme Court has delineated our standard of review as follows,

“clear and convincing evidence” is “[t]he measure or degree of proof that will produce in

the mind of the trier of fact a firm belief or conviction as to the allegations sought to be

established. It is intermediate, being more than a mere preponderance, but not to the

extent of such certainty as required beyond a reasonable doubt as in criminal cases. It

does not mean clear and unequivocal.” In re Estate of Haynes, 25 Ohio St.3d 101, 103-

104, 495 N.E.2d 23 (1986). In Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E. 2d 118

(1954), the Supreme Court further cautioned,

              The mere number of witnesses, who may support a claim of one or

       the other of the parties to an action, is not to be taken as a basis for resolving

       disputed facts.     The degree of proof required is determined by the

       impression which the testimony of the witnesses makes upon the trier of

       facts, and the character of the testimony itself. Credibility, intelligence,

       freedom from bias or prejudice, opportunity to be informed, the disposition

       to tell the truth or otherwise, and the probability or improbability of the

       statements made, are all tests of testimonial value. Where the evidence is

       in conflict, the trier of facts may determine what should be accepted as the

       truth and what should be rejected as false. See Rice v. City of Cleveland,

       114 Ohio St. 299, 58 N.E.2d 768.

161 Ohio St. at 477-478. (Emphasis added). A court of appeals will affirm the trial court's

findings “if the record contains competent, credible evidence by which the court could
Stark County, Case No. 2021 CA 00019                                                       11


have formed a firm belief or conviction that the essential statutory elements for a

termination of parental rights have been established.”        In re Adkins, 5th Dist. Nos.

2005AP06–0044 and 2005AP07–0049, 2006-Ohio-431, 2006 WL 242557, ¶17.

                        Requirements for Permanent Custody Awards

       {¶34} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon filing of a motion for permanent custody of a

child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

       {¶35} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply:

              (a) The child is not abandoned or orphaned, has not been in the

       temporary custody of one or more public children services agencies or

       private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period, or has not been in the temporary custody of one

       or more public children services agencies or private child placing agencies

       for twelve or more months of a consecutive twenty-two-month period if, as

       described in division (D)(1) of section 2151.413 of the Revised Code, the

       child was previously in the temporary custody of an equivalent agency in

       another state, and the child cannot be placed with either of the child's
Stark County, Case No. 2021 CA 00019                                                  12


       parents within a reasonable time or should not be placed with the child's

       parents;

              (b) the child is abandoned;

              (c) the child is orphaned and there are no relatives of the child who

       are able to take permanent custody; or

              (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or

       more months of a consecutive twenty-two-month period, or the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period and, as described in division (D)(1) of

       section 2151.413 of the Revised Code, the child was previously in the

       temporary custody of an equivalent agency in another state.

       {¶36} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

          1. Parental Placement within a Reasonable Time–R.C. 2151.414(B)(1)(a).

       {¶37} The court must consider all relevant evidence before determining the child

cannot be placed with either parent within a reasonable time or should not be placed with

the parents. R.C. 2151 .414(E). The statute also indicates that if the court makes a

finding under R.C. 2151.414(E)(1)-(15), the court shall determine the children cannot or
Stark County, Case No. 2021 CA 00019                                                      13


should not be placed with the parent. A trial court may base its decision that a child

cannot be placed with a parent within a reasonable time or should not be placed with a

parent upon the existence of any one of the R.C. 2151.414(E) factors. The existence of

one factor alone will support a finding that the child cannot be placed with the parent

within a reasonable time. See In re William S., 75 Ohio St.3d 95, 1996–Ohio–182, 661

N.E.2d 738; In re Hurlow, 4th Dist. Gallia No. 98 CA 6, 1997 WL 701328 (Sept. 21, 1998);

In re Butcher, 4th Dist. Athens No. 1470, 1991 WL 62145(Apr. 10, 1991).

       {¶38} R.C. 2151.414(E) sets forth factors a trial court is to consider in determining

whether a child cannot be placed with either parent within a reasonable period of time or

should not be placed with the parents. Specifically, Section (E) provides, in pertinent part,

as follows:

              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the court

       shall consider all relevant evidence. If the court determines, by clear and

       convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code that one or more of the following exist as to each of the child’s

       parents, the court shall enter a finding that the child cannot be placed with

       either parent within a reasonable time or should not be placed with either

       parent:
Stark County, Case No. 2021 CA 00019                                                        14


                 (1) Following the placement of the child outside the child’s home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child

       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child’s home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for changing parental conduct to allow them to resume and

       maintain parental duties.

                                                 ***

                 (16) Any other factor the court considers relevant.

       {¶39} R.C. 2151.414(D) requires the trial court to consider all relevant factors in

determining whether the child’s best interests would be served by granting the permanent

custody motion. These factors include but are not limited to: (1) the interrelationship of

the child with others; (2) the wishes of the child; (3) the custodial history of the child; (4)

the child’s need for a legally secure placement and whether such a placement can be

achieved without permanent custody; and (5) whether any of the factors in divisions (E)(7)

to (11) apply.

       {¶40} As set forth above, the trial court’s findings are based upon competent

credible evidence. The record includes the recommendation of the guardian ad litem for
Stark County, Case No. 2021 CA 00019                                                         15


the child, and the testimony of the witnesses at trial. The trial court was in the best position

to determine the credibility of the witnesses.

       {¶41} Expert testimony was presented during the permanent custody trial that

demonstrated Mother’s mental health concerns and her refusal or inability to

acknowledge and address those concerns. As the trial court noted in its findings of fact,

              Dr. Thomas reported that Mother was challenging to interview

       because of her inadequately addressed mental health disorder. As the

       evaluation progressed, Dr. Thomas found Mother's delusional beliefs

       became more evident. Mother has significant mental health concerns.

       Mother’s lacks insight into her illness and because of that cannot follow

       through with services. Mother wants to use natural medications and

       supplements to care for her mental illness. Mother did voluntarily admit

       herself into Heartland Behavioral Health. This voluntary admission occurred

       after Mother had a physical altercation with her mother. Mother stated to Dr.

       Thomas, "I pictured myself hitting my mom and taking a mallet and hitting

       the TV set." Mother did clarify to Dr. Thomas that she did not physically

       assault her Mother, but left the residence before she engaged in violent

       behaviors. Mother then stated to Dr. Thomas, "Then some guy had a gun

       so I lied to get into a mental institution." Mother also expressed concern

       about taking medications because she feared they were poison. Mother

       worried that her son would be entered by demons. At one point in the

       interview, Mother stated, "I'm a target of demons and Satan and Satan's

       minions because I'm a Christian." Mother then discussed people with 200
Stark County, Case No. 2021 CA 00019                                                   16


      spirits within their body and the Ouija board. Mother then stated, "I have not

      been suicidal for a while, but when you get drunk, spirits come out of your

      body." Dr. Thomas found it difficult to redirect Mother. Several times during

      the interview, Mother would go off subject and talk of the dark kingdom or

      the influence Satan had over the minds of other individuals. Dr. Thomas

      found Mother's presentation to be consistent with an individual who meets

      the criteria for a medically based mental health disorder such as

      Schizophrenia or Schizoaffective Disorder. Dr. Thomas found Mother to

      lack insight into concerns surrounding her mental health symptoms and Dr.

      Thomas found Mother to be quite invested in her delusional belief system.

      Because of these delusions, Dr. Thomas felt Mother may jeopardize the

      child’s safety if she was not medicated and receiving mental health

      counseling. Following the clinical interview and testing, Dr. Thomas found

      Mother's presentation noteworthy and revealing of the severity of concerns

      regarding Mother's mental health. Dr. Thomas found Mother to have

      invested herself in a delusional belief system which is preoccupied with

      demons, Satan and her faith in God. Dr. Thomas wrote how in addition to

      experiencing psychosis, Mother presented with a thought disorder as

      manifested in her loose associations and disjointed accounts. Dr. Thomas

      found Mother's presentation suggestive of an individual who meets the

      criteria for Schizophrenia or Schizoaffective Disorder.

      {¶42} The evidence demonstrated the successful efforts Mother had made on

some parts of the case plan.      On that point, the evidence demonstrates that any
Stark County, Case No. 2021 CA 00019                                                       17


improvement that Mother has made in her life is tentative and, perhaps, temporary, and

that she is at risk of relapse. The trial court found that, regardless of Mother’s compliance

with aspects of his case plan, she was still not able to be a successful parent to this child.

       {¶43} In the case of In re: Summerfield, 5th Dist. Stark No. 2005CA00139, 2005-

Ohio-5523, this court found where, despite marginal compliance with some aspects of the

case plan, the exact problems that led to the initial removal remained in existence, a court

does not err in finding the child cannot be placed with the parent within a reasonable time.

       {¶44} Based upon the foregoing, as well as the entire record in this case, the Court

properly found M.W. could not or should not be returned to Mother within a reasonable

time. Despite offering numerous services, Mother was unable or unwilling to mitigate the

concerns that led to the child's removal.

        2. The child had been in the temporary custody of the agency for a period

        more than twelve of the prior twenty-two consecutive months – R.C.

                                    2151.414(B)(1)(d).

       {¶45} Before a public children-services agency or private child-placing agency

can move for permanent custody of a child on R.C. 2151.414(B)(1)(d) grounds, the child

must have been in the temporary custody of an agency for at least 12 months of a

consecutive 22–month period. In re: C.W., 104 Ohio St.3d 163, 2004–Ohio–6411, 818

N.E.2d 1176 at paragraph one of the syllabus. When calculating this period, the court in

C.W. cautioned, “the time that passes between the filing of a motion for permanent

custody and the permanent-custody hearing does not count toward the 12–month period

set forth in R.C. 2151.414(B)(1)(d).” Id. at 167, 2004–Ohio–6411 at ¶ 26, 818 N.E.2d at

1180. Accord, In re: N.C., 5th Dist. No. 2011-CA-00141, 2011-Ohio-6113, ¶32.
Stark County, Case No. 2021 CA 00019                                                       18


       {¶46} Although the trial court did not make a finding that the child had been in the

temporary custody of the agency for a period of time in excess of twelve of the prior

twenty-two consecutive months pursuant to R.C. 2151.414(B)(1)(d), the record

establishes that fact. Caseworker Craig testified that M.W. was removed from the home

on June 7, 2018 and was adjudicated Dependent on August 30, 2018. T. Jan. 23, 2020

at 9. The motion for permanent custody was filed November 6, 2019. She further testified

that the child had been in the custody of SCDJFS for over 12 months. Id. at 10. Thus, the

record establishes that the child has been in the custody of the SCDJFS for over twelve

months.

       {¶47} This finding alone, in conjunction with a best-interest finding, is sufficient to

support the grant of permanent custody. In re Calhoun, 5th Dist. No. 2008CA00118,

2008–Ohio–5458, ¶ 45.

                                3. The Best Interest of the Child.

       {¶48} We have frequently noted, “[t]he discretion which the juvenile court enjoys

in determining whether an order of permanent custody is in the best interest of a child

should be accorded the utmost respect, given the nature of the proceeding and the impact

the court’s determination will have on the lives of the parties concerned.” In re Mauzy

Children, 5th Dist. No. 2000CA00244, 2000 WL 1700073 (Nov. 13, 2000), citing In re

Awkal, 85 Ohio App.3d 309, 316, 642 N.E.2d 424 (8th Dist. 1994).

       {¶49}   In determining the best interest of the child at a permanent custody

hearing, R.C. 2151.414(D) mandates the trial court must consider all relevant factors,

including, but not limited to, the following: (1) the interaction and interrelationship of the

child with the child’s parents, siblings, relatives, foster parents and out-of-home providers,
Stark County, Case No. 2021 CA 00019                                                              19


and any other person who may significantly affect the child; (2) the wishes of the child as

expressed directly by the child or through the child’s guardian ad litem, with due regard

for the maturity of the child; (3) the custodial history of the child; (4) the child’s need for a

legally secure placement and whether that type of placement can be achieved without a

grant of permanent custody; and (e) whether any of the factors in divisions (E)(7) to (11)

of this section apply in relation to the parents and child. No one element is given greater

weight or heightened significance. In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862

N.E.2d 816.

       {¶50}    A child’s best interests are served by the child being placed in a permanent

situation that fosters growth, stability, and security. The willingness of a relative to care

for the child does not alter what a court considers in determining permanent custody. In

re Patterson, 134 Ohio App.3d 119, 730 N.E.2d 439 (9th Dist. 1999); In re Adoption of

Ridenour, 61 Ohio St.3d 319, 574 N.E.2d 1055 (1991). Accordingly, a court is not required

to favor a relative if, after considering all the factors, it is in the child’s best interest for the

agency to be granted permanent custody. In re R.P. and I.S., 5th Dist. Tuscarawas No.

2011AP050024, 2011-Ohio-5378.

       {¶51} In the present case, the trial court's decision indicates it considered the best

interest factors. The trial court concluded the child's need for legally secure placement

could not be achieved without awarding permanent custody to SCDJFS. Upon review of

the record, the record supports the trial court's finding that granting the motion for

permanent custody is in the child’s best interest.

       {¶52} The child is currently residing with a foster family and is doing well. He has

been with the same family since he was born. The family is interested in adoption.
Stark County, Case No. 2021 CA 00019                                                    20


SCDJFS could not locate any relatives to provide permanency for this child. The GAL

presented a written report to the trial court that recommended permanent custody be

granted to the SCDJFS.

                                          Conclusion

      {¶53} For these reasons, we find that the trial court’s determination that Mother

had failed to remedy the issues that caused the initial removal and therefore the child

could not be placed with her within a reasonable time or should not be placed with her

was based upon competent credible evidence and is not against the manifest weight or

sufficiency of the evidence. We further find that the trial court’s decision that permanent

custody to SCDJFS was in the child's best interest was based upon competent, credible

evidence and is not against the manifest weight or sufficiency of the evidence.

      {¶54} Because the evidence in the record supports the trial court’s judgment, we

overrule Appellant-Mother’s two assignments of error, and affirm the decision of the Stark

County Court of Common Pleas, Family Court Division.

By Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur